On Rehearing.

Our attention is called to an erroneous reference in the original opinion. That reference has been stricken.
This record discloses that plaintiff took notes for part of the stock sold, some of which notes were discounted by the company and others have not been paid. It is urged that such transactions were void under section 9, article XV of our Constitution and for that reason plaintiff can not recover. If this is a good defense to the claim for commission it would be a good defense to an action by the company on said notes. The contrary is held in Boldt v. Motor Securities Co., No. 10673, this day decided.
The opinion is modified as above indicated and the rehearing denied.